Citation Nr: 0708854	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for depression, including 
as secondary to   service-connected prostatitis.

2.	Entitlement to an increased rating for the prostatitis, 
currently evaluated as            40-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1996 to 
February 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, 
including a March 2003 decision that denied a rating higher 
than     40 percent for prostatitis.  An April 2003 decision 
also denied service connection for depression, including as 
secondary to the prostatitis.  

In January 2005, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC) in Washington, D.C.) to 
provide the veteran comprehensive notification of the 
provisions of the Veterans Claims Assistance Act (VCAA).  In 
September 2006, the AMC granted another claim then on appeal 
for service connection for erectile dysfunction - assigning 
a noncompensable rating effective September 5, 2006.  The 
veteran did not appeal the initial rating or effective date 
assigned for this condition -- so that claim has been 
resolved and is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The AMC continued to 
deny his remaining claims and returned them to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice 
discussing the evidence required to substantiate the claims 
on appeal, including an explanation of whose responsibility -
- his or VA's, it was to obtain that supporting evidence and 
information.  Moreover, VA also has fulfilled its duty to 
assist him in obtaining evidence relevant to the disposition 
of his claims.  



2.	After a September 2006 VA evaluation for mental disorders, 
the examiner indicated a primary diagnosis of personality 
disorder, not otherwise specified.  It was further indicated 
this condition was attributable to characterological 
difficulties that preceded the veteran's military service, 
and that the condition was not significantly affected by his 
service (and thereby not aggravated due to superimposed 
injury or disease), and that this disorder had not been 
either caused or aggravated by his prostatitis.   

3.	The veteran's service-connected prostatitis is manifested 
primarily by voiding dysfunction, although absent the 
requirement that he utilize an appliance or wear absorbent 
materials that must be changed 6 to 8 times per day.


CONCLUSIONS OF LAW

1.	The veteran does not have depression that was incurred or 
aggravated during service, that may be presumed to have been 
so incurred, or that is proximately due to or the result of 
his service-connected prostatitis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 4.9 (2006).

2.	The criteria are not met for a rating higher than 40 
percent for the prostatitis.              38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of this requirement that a claimant for VA 
compensation is afforded content-specific notice pertaining 
to the specific benefit which he intends to establish, the 
veteran has been appropriately been informed as to the 
applicability  of the VCAA to the continuing development of 
his claims.  Through the RO's March 2003 correspondence, the 
AMC's March 2005 letter (following the Board's prior January 
2005 remand) and other relevant notice documents, the 
criteria for satisfactory VCAA notice as defined under the 
Pelegrini II decision have effectively been met.

Through its March 2003 initial letter to the veteran, which 
pertained to the claim for service connection for depression, 
the RO explained the general requirements for establishing 
such a claim, including on the basis of an alleged causal 
relationship to another, already service-connected 
disability.  This information was of importance in addressing 
the additional evidence required to substantiate his claim, 
which is the first element of VCAA notice as set forth under 
Pelegrini II.  As observed in the Board's prior remand, 
however, still further notice was required to afford 
comprehensive VCAA notice, and with regard to all claims 
involved.  So a more thorough letter was sent by the AMC in 
March 2005 as to both claims presently under review.  And 
that correspondence explained that the additional evidence 
necessary to substantiate the increased rating for 
prostatitis claim, was that which showed his service-
connected condition had become worse.  This letter further 
identified the mutual obligation between VA and the veteran 
himself, to obtain further evidence relevant to the eventual 
disposition of his claims -- including that VA would 
undertake reasonable measures to assist in obtaining all 
further VA medical records, private treatment records, and 
other Federal records.  

In addition, the June 2003 statements of the case (SOCs) 
issued with respect to both issues under consideration, set 
forth citation and explanation to the relevant law and 
regulatory provisions.  The SOC for the veteran's claim for 
increased rating,            in particular, included 
reference to the applicable provisions under                            
38 C.F.R. § 4.115b for the evaluation of disorders of the 
genitourinary system.

Based upon these notice documents, the first three elements 
of adequate             VCAA notice were satisfied.

The March 2005 correspondence also included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal,      to please 
send to the AMC; and that if he had any other information to 
submit relevant to his claims, to notify that agency.  So 
the fourth and final element of VCAA notice was likewise 
met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the recent holding in the 
Dingess/Hartman decision, as well as an addendum to the 
September 2006 supplemental SOC (SSOC) that contained 
substantially similar information.  He has therefore received 
detailed notice concerning both    the disability rating and 
effective date elements of his claims.

Along with these considerations as to the content of the 
notice provided,               the relevant notice 
information must also have been issued to the veteran in a  
timely manner.  The Court in Pelegrini II prescribed as the 
legal definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of         the 
initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a);         38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial March 2003 VCAA notice letter 
concerning the claim for service connection for depression, 
preceded the April 2003 rating decision currently on appeal 
that denied this particular claim.  However,        the AMC's 
March 2005 correspondence addressing both claims, obviously 
was issued to the veteran well after the 2003 rating 
decisions on appeal.  Hence, this notice letter was not 
timely sent under the criteria of the Pelegrini II decision.  

This notwithstanding, the RO has nonetheless taken sufficient 
measures to assist with the development of the veteran's 
claims, such that any defect in the timing of the notice did 
not have any detrimental impact upon the continuing 
adjudication    of them.  Following the most recently issued 
VCAA notice letter in March 2005,   he had ample opportunity 
to respond with additional evidence or argument prior to the 
September 2006 SSOC continuing the denial of his claims, and 
eventual recertification of this case to the Board.  Since 
then, the veteran has provided an April 2006 VCAA notice 
response statement that he had no other information or 
evidence to present to substantiate his claims.  The AMC has 
also obtained additional medical records concerning the 
veteran's outpatient treatment at several VA facilities, and 
has arranged for him to undergo thorough medical examination 
pertaining to his claims.  There is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there are any additional relevant treatment records or other 
evidence that has not yet been obtained.  For these reasons, 
the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 
2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs), and     his outpatient and hospitalization records 
from several VA medical facilities.         He has also 
undergone VA examinations in connection with the claims on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claims,             the veteran has provided 
copies of records of orthopedic treatment at a pain 
management clinic from July 2000, and several personal 
statements.  He has declined the opportunity to testify at a 
hearing in support of his claims.                     38 
C.F.R. § 20.700(a). 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Laws, Regulations and Analysis

A.	Depression

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).



Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a    service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised      in order to more thoroughly reflect 
the holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder. Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).   

As the preliminary consideration for the present issue on 
appeal, there is competent evidence to establish the 
reasonable likelihood that the veteran has the current 
disability claimed, consisting of one or more psychiatric 
disorders recognized as a disability for VA compensation and 
pension purposes.  Of relevance to this point,  is the 
diagnosis on his September 2006 VA examination of, in part, 
psychotic disorder (in remission), and VA outpatient clinical 
records that show since             July 2003 that he was 
followed for possible depressive disorder.  So the 
dispositive question is whether one of these disabilities is 
etiologically due to service, and/or   to his already 
service-connected prostatitis condition, which has been 
claimed as another potential basis of entitlement.  And in 
adjudicating the claim in light of the theory of secondary 
service connection, consideration is warranted as to whether 
prostatitis originally caused, or aggravated a previously 
extant psychological disorder.  See 71 Fed. Reg. 52,744-47, 
to be codified at 38 C.F.R. § 3.310(c).

Notwithstanding the above-referenced diagnoses, there are 
also one or more evaluating mental health providers who have 
rendered additional diagnoses of a personality disorder.  For 
instance, the September 2006 VA examiner diagnosed 
personality disorder not otherwise specified (NOS), with 
borderline and histrionic traits, and stated that this was 
the most consistent diagnosis, even in view of an apparent 
previous psychotic disorder.  To this effect, under VA law, a 
personality disorder is considered to be a congenital or 
developmental defect, and as such,         is not a disease 
or injury for compensation purposes.  See 38 C.F.R. §§ 
3.303(c); 4.9.  However, service connection is still 
permissible for such a disorder in the limited circumstance 
when there has been aggravation of a pre-existing condition 
during service by superimposed disease or injury.  See 
VAOPGCPREC 82-90   (July 18, 1990).  See also Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995).  This limited exception for 
entitlement to service connection on a direct basis 
accordingly will also be discussed in the context of the 
evidence clarifying the etiology of his condition.



Prior to discussion of the evidence on the matter of 
etiology, it is notable that    there is no confirmation of a 
diagnosed mental disorder involving psychosis within           
one-year of service discharge (manifested to at least 
compensable degree).             See 71 Fed. Reg. 42,760 
(July 28, 2006), to be codified at 38 C.F.R. § 3.384 
(defining the term "psychosis" as one of several illnesses 
specified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders,  4th 
Ed., Text Revision, (DSM-IV-TR)).  And in any event, the more 
recent mental health evaluation indicates the best supported 
current diagnosis is that of personality disorder.  So a 
mental health disorder may not be presumed to have been 
incurred in service, i.e., without independent medical 
evidence directly linking the condition to service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In the present case, however, the record of psychological 
evaluation and treatment provides one medical opinion on the 
likely etiology of a claimed mental health disorder, which in 
view of its reasoned analysis, and consistent with the 
remaining medical evidence at hand, effectively weighs 
against the finding that the claimed condition is 
attributable to service, or service-connected disability.  In 
offering a determination on the issue of causation, the 
September 2006 VA examiner sufficiently considered both 
direct and secondary bases of entitlement,                 
and indicated he had the opportunity to review the veteran's 
medical       background history.

In the September 2006 examination report, there was initially 
consideration as to two instances in 1998 in which the 
veteran was evaluated in service for mental health complaints 
and symptoms believed to be due to situational adjustment 
problems with life circumstances at that time.  In September 
1999, he was later diagnosed as having an adjustment disorder 
with depressed mood.  It was further indicated that post-
service history had been reviewed.  Also noted were the 
results of an objective examination.  The diagnosis rendered 
was that of malingering; psychotic disorder NOS, in 
remission; and personality disorder NOS,                   
with borderline and histrionic traits.  It was observed that 
the most consistent diagnosis for the veteran was personality 
disorder NOS, with a number of cluster B traits.  The 
veteran's endorsement of a variety of symptoms, including 
psychosis and "paranoia" was consistent with his diagnosis 
of malingering, since in almost every outpatient appointment 
his symptoms had been from difficulty handling interpersonal 
conflicts.

The examiner further stated on the subject of etiology, that 
the veteran's psychiatric symptoms appeared to be due to 
characterological difficulties that preceded his service in 
the military, and did not appear to have been significantly 
affected by his military experience.  There was also no 
credible evidence to support his claim that his service-
connected prostatitis had led to depression.  Rather, it was 
opined that the veteran's personality disorder was not due to 
or aggravated by prostatitis.              It was believed 
that when looking at the record as a whole, his mood symptoms 
were primarily driven by interpersonal difficulties.

The above medical opinion, initially, rules out a causal 
relationship between a current mental health disorder and 
service, based upon the primary diagnosis of a personality 
disorder found to pre-exist service, and additional finding 
that it was not significantly affected by his experience 
during service, thereby repudiating the remaining potential 
likelihood of aggravation of that condition in service by 
superimposed disease or injury.  See VAOPGCPREC 82-90 (July 
18, 1990).    Given also that the September 2006 examination 
provider identified personality disorder as the primary 
condition, with possible malingering and any more serious 
symptoms in remission, that would suggest that there is no 
basis for an independently diagnosed depressive condition.  
That said, inasmuch as some other medical providers have 
diagnosed depressive disorder, the absence of the finding of 
any role between service and post-service psychiatric 
illness, would likewise exclude a direct relationship between 
depression, and service-related causes.        See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); 38 C.F.R. § 3.303(d).  See, too, Maggitt v. 
West,                 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000).

On the remaining question of whether a claimed mental 
disorder is otherwise related to prostatitis, the medical 
evidence has been considered along with the veteran's 
description of psychological symptoms he has experienced in 
relation     to continued monitoring and treatment for 
prostatitis.  However, as indicated,            the VA 
examiner did not find a relationship between a mental 
disorder and   service-connected prostatitis -- again, either 
on the basis of causation, or aggravation due to that 
service-connected disability.  See Allen v. Brown,                 
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a).  See also 
Anderson v. West,               12 Vet. App. 491, 495 (1999), 
citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

In considering the foundation of the above medical opinion on 
etiology, it is initially important the extent to which the 
VA examiner provided a detailed rationale for the conclusion 
expressed, that there were alternative causes for the 
condition claimed than service, or service-connected 
disability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (whether a physician has provided   an 
identifiable basis for a medical opinion goes to weight or 
credibility of the evidence).  The examination provider in 
this instance also reviewed the veteran's clinical history 
both during, and since service.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion include physician's access to the 
claims file, and thoroughness and detail of          the 
opinion).  See, too, Boggs v. West, 11 Vet. App. 334, 340 
(1998).                 Thus, the September 2006 VA 
psychologists' opinion is both factually supported               
and well-reasoned, and should be afforded significant 
probative weight.                    See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Board may consider and 
evaluate the underlying basis of a medical opinion, and 
determine whether it may be accepted under the 
circumstances); Swann v. Brown, 5 Vet. App. 229 (1993).  

Regarding the remaining medical evidence of record, this 
includes various instances of psychiatric evaluation and 
treatment, but does not include any similar assessment as to 
the most likely cause of the claimed condition.  On several 
instances,           those evaluating medical providers 
essentially ruled out assessments of pain disorder due to 
general medical factors, and undifferentiated somatoform 
disorder, conditions which if present, might otherwise have 
suggested an identifiable link between manifestations of a 
physical disability and psychiatric symptoms,               
to support a secondary relationship between the condition 
claimed, and          service-connected prostatitis.

The veteran's assertions have also been taken into account in 
adjudicating this claim.  But since he is a layman, he does 
not have the necessary medical training and/or expertise to 
give a probative opinion on the cause of a claimed 
psychiatric disability, including insofar as whether directly 
due to service, or to his already service-connected 
prostatitis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the preponderance of the evidence weighs against 
the veteran's claim for depression, and including as 
secondary to his prostatitis condition.  So the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.               38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  
See also Alemany v. Brown,                      9 Vet. App. 
518, 519 (1996).

B.	Prostatitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,           the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, and post-operative 
residuals, are to be evaluated on the basis of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.   

Voiding dysfunction, in turn, is evaluated under the rating 
criteria for urine leakage, urinary frequency, or obstructed 
voiding based on the nature of the disability in question.  
38 C.F.R. § 4.115a.    

With regard to urinary leakage (the specific symptom in 
relation to voiding dysfunction that has been noted in this 
case), the pertinent criteria indicate that a   20 percent 
rating will be assigned where there is a requirement of the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating corresponds to the 
requirement of wearing of absorbent materials which must be 
changed 2 to 4 times per day.  The maximum available 60 
percent rating               is assigned for urinary leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.                  
38 C.F.R. § 4.115a.    

The competent evidence documenting the relevant 
manifestations of the veteran's service-connected prostatitis 
has been considered in its entirety, and these findings 
continue to support the assignment of the 40 percent rating 
currently in effect.  From the March 2002 date of receipt of 
the claim for increase for this disability, the report of a 
January 2003 VA genitourinary examination provides the 
initial portrayal of the degree of its severity.  At that 
time, there was no indication of any complaint or finding of 
urinary incontinence, or finding that otherwise involved 
voiding dysfunction as defined under the rating criteria for 
that condition.  It was noted the veteran reported some 
dysuria, and described some classic symptoms of prostatitis, 
with perineal pain.  One month later, an outpatient report 
from the Pittsburgh VA Medical Center (VAMC) indicated he 
reported the new symptom of incontinence, which he said had 
been present for three or four months.  More detailed 
information on this symptomatology could not be elicited.  
It was indicated he would be prescribed incontinence pads.   

A subsequent treatment notation from July 2004 at that VA 
facility reflects that    the veteran was evaluated for bowel 
and bladder incontinence, and that he wanted  to have renewed 
a prescription for adult diapers.  Prescription drug records 
from  the Pittsburgh VAMC show a prescription for adult 
diapers had been written for     March 2004 through March 
2005.

Then in September 2006, the veteran underwent further VA 
examination pertaining to his prostatitis, for a more 
comprehensive depiction of this condition.  He reported that 
he regularly wore 6 to 8 diapers during the daytime, and at 
least 3 at night for urinary incontinence.  Also, he stated 
that he did not have a diaper on at that time because he had 
changed it during an appointment with a psychiatrist earlier 
in         the day.  He further reported that most of the 
time he voided with poor urinary control spontaneously, and 
complained about fecal incontinence as well.               On 
objective physical examination, it was observed there was 
some discomfort shown that was consistent with clinical 
prostatitis, although he did not have a particularly enlarged 
or soft prostate.  There was no sign of urinary or fecal 
incontinence.  According to the examiner, in his clinical 
summary, it was difficult to believe the veteran required 6 
to 8 diapers per day and 3 per night.  This was considering 
that he was seen in the clinic without any diapers or urinary 
pads, and no sign of irritation of his skin if his 
incontinence was that significant.

Based upon this recent characterization of the service-
connected disability under review, it would appear from the 
most thorough assessment of the veteran's symptomatology 
available that the objective criteria for a higher rating are 
not met.  Under 38 C.F.R. § 4.115a, the assignment of a 60 
percent rating requires the utilization of absorbent 
materials that must be changed more than 4 times per day.  In 
this instance, the veteran himself has stated that he often 
utilizes adult diapers for treatment of incontinence at least 
with this frequency.  And generally a claimant     is 
competent to offer evidence on matters involving his or her 
own personal observation, such as the presence of current 
symptomatology, as opposed to     issues that solely consist 
of medical determinations.  See Espiritu v. Derwinski,                  
2 Vet. App. 492, 494 (1992).  Nonetheless, the VA examiner's 
assessment that on the balance, utilization of absorbent 
materials was not required with the frequency identified 
ultimately represents a highly probative, and more 
informative statement as to the overall extent of the 
veteran's condition.  Since based upon actual examination of 
the veteran, as well as previous clinical history, it 
provides a      well-supported estimate of symptomatology.  
See Prejean, 13 Vet. App. at 448-9. And the finding as to 
what would be required to treat the veteran's condition      
(per the applicable rating criteria), in itself ultimately 
incorporates a              medical judgment which is 
represented in the present case by the statement of      the 
VA examiner.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171 
(1991)                          (independent medical evidence 
is to be utilized by the Board in support of its findings, 
and the Board may not refute the expert medical conclusions 
in the record with its own unsubstantiated conclusions).  

Accordingly, the criteria for the next higher 60 percent 
rating, for symptomatology of urinary leakage, have not been 
met.  It also warrants mention that the rating schedule does 
not provide for a rating greater than 40 percent under any 
other category of symptoms involving the genitourinary 
system, other than that of        renal dysfunction; there is 
no indication that this particular manifestation was shown as 
well.  See 38 C.F.R. § 4.115a.  



The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected prostatitis 
has caused him marked interference with employment, meaning 
above and beyond that contemplated by his current schedular 
rating, or necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for a rating higher 
than 40 percent for prostatitis must be denied.  Because the 
preponderance of the evidence is against  the veteran's claim 
for an increased rating, the benefit-of-the-doubt doctrine is 
not applicable.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for depression, including as 
secondary to    service-connected prostatitis, is denied.

The claim for a higher rating than 40 percent for the 
prostatitis is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


